Title: Treasury Department Circular to the Collectors of the Customs, 23 December 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department 23 Decr. 1789.
Sir
My opinion having been several times asked on the following points, I think it proper in order to produce uniformity of practice to convey it in a Circular Instruction.
First—Whether the tonnage of foreign vessels ought to be taken from the Registers, or ascertained by admeasurement according to the principles of the third Section of the act for registering &c.
I am of opinion that the latter ought to be the case, not only because it is agreable to the letter of that Section which is general, but because it cannot be presumed that the Legislature intended to favor foreign vessels in this respect, which would be the case, if the Tonnage expressed in their registers should govern; as the mode of admeasurement prescribed by our law makes the Tonnage greater than that which prevails in other Countries.
Secondly. Whether a vessel not licensed as a Coaster, or for the fishing trade, going from one district to another shall enter & pay tonnage at the last? And at what rate?
I am of opinion that there must be an entry in each district and that the entry will draw with it the payment of Tonnage in each. But the rate will depend on the circumstances. If there be nothing to constitute a trading between the districts within the meaning of the last clause of the twenty third Section of the Coasting Act, the rate of tonnage in each district will be the same & will be determined by the particular description of the Tonnage Act, under which the Vessel may fall.

But if there be such a trading between the districts the rate of tonnage will be fifty Cents.
The question then is—What is to be deemed a trading between the districts? Without attempting a precise definition of the thing, I will state, as a guide, some cases which in my opinion are, or are not so.
First—If a vessel arriving from abroad at one district with a Cargo proceeds with the whole or a part of that identical Cargo to another district, I do not conceive this to be a trading between the districts.
Secondly—If a vessel bound to a foreign port takes in part of her outward Cargo at one district and proceeds to another to take in another part of her outward Cargo, this also is not in my opinion, a trading between the districts.
But Thirdly—If in any case a vessel not licensed as aforesaid take in a freight at one district to be delivered at another, this is to be deemed a trading between the districts and subjects her to the rate of foreign Tonnage.
I am, Sir,   Your obedt. Servt.
A HamiltonSecy of the Treasy
